Citation Nr: 1317611	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  10-36 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include rheumatic valvulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1952 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim on appeal.

The Veteran subsequently had a hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a heart disability.  After a careful review of the evidence of record, the Board finds that the claim must be remanded for additional development.

VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to associate all relevant records in VA's possession with the Veteran's claims file.  38 C.F.R. § 3.159 (2012). 

In this case, the Veteran has indicated on multiple occasions, to include during his April 2013 Board hearing, that he received treatment from VA in the 1980s, including approximately one week of hospitalization at the Bay Pines VA Medical Center (VAMC) in 1986 due to heart complications following hernia surgery.  The Board notes that the RO produced a September 2009 memo regarding the unavailability of certain records; however, the records noted to be unavailable were certain service treatment records from the National Personnel Records Center (NPRC) and any records contained in the Veteran's Virtual VA electronic claims file.  There is no indication that the RO has attempted to obtain VA treatment records from the 1980s, to include any hospitalization records from 1986 at Bay Pines VAMC.  As such, a remand is necessary to obtain these records.

In addition, the Board has considered the arguments of the Veteran's representative during the April 2013 Board hearing that another VA examination was required because the October 2009 examination was performed by a nurse (although co-signed by a physician) and not a cardiologist.  The Board notes that the October 2009 VA examiner is a licensed advanced registered nurse practitioner (ARNP), which denotes a greater level of training and expertise than a registered nurse.  Moreover, as noted by the Veteran's representative, the examiner's report and conclusions were reviewed and co-signed by a physician.  As such, the Board does not find any evidence to support the conclusion that the October 2009 VA examination report is inadequate based on the qualifications of the examiner.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (holding that a diagnosis may be rendered by a person who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1)).

Moreover, the Board does recognize that the examination report mistakenly listed a chest x-ray as having occurred at the time of the induction physical in March 1952, when in fact the service treatment records indicate the chest x-ray occurred in October 1952, during service.  However, the Board does not find that this mistake renders the examination report inadequate, as the examiner's conclusion that the Veteran's current diagnoses of hypertension with mild left ventricular hypertrophy, mitral regurgitation, and pulmonary hypertension were not related to his in-service diagnosis of rheumatic fever, was not premised on whether the chest x-ray at issue was at the time of induction or during service.  As such, the Board concludes that another VA examination is not necessary based on the evidence currently of record.

On remand, the RO should request the Veteran's complete service personnel records as they may include information pertaining to his discharge under the provisions of SR 600-450-10.  If additional records are not obtained, the Veteran should be informed of such pursuant to 38 C.F.R. § 3.159(e) and also informed that he can submit alternate evidence to supplement the available service records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all medical records and hospitalization records pertinent to the Veteran's disabilities at issue from the Fort Myers facility from (a) 1980 through 1989 (specifically to include any hospitalization records from Bay Pines VAMC in 1986 for hernia surgery with heart complications) and (b) September 2009 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  Request the Veteran's complete service personnel file.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

The Veteran should also be informed that he can submit alternate evidence to supplement the available service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

3.  After receipt of the above, undertake any additional development necessary in light of the evidence received.
Then, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



